Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, and 7 – 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed battery wiring module, including a pair of busbars, a wire routing body, a sub-assembly protector, and a base-end wire holding part and a plurality of branch wire holding parts, including wherein a pair of side walls of one of the plurality of branch wire holding parts is housed between opposing surfaces of a pair of side walls constituting the wire routing passage of the wire routing body, along with the remaining elements of the claim.
Regarding claim 10, the reasons for allowance for claim 4 recited in the action mailed 11/26/2021 are applicable to current claim 10. 
Regarding Claim 11, the prior art does not disclose or suggest the claimed battery wiring module, including a pair of busbars, a wire routing body, a sub-assembly protector, and a base-end wire holding part and a plurality of branch wire holding parts, including wherein the plurality of branch wire holding parts include a first branch part that branches the coated wires on one end side of the first routing part, a second branch part that branches the coated wires on another end side of the first routing part, a third branch part that branches the coated wires on one end side of the second routing part, and fourth branch part that branches the coated wire on another end side of the second routing part, wherein the first routing part and the second routing part of the wire routing body are coupled via a stretchably deformable first stretch part, the sub-assembly protector includes a first routing part-side portion that includes the first branch part and the second branch part and a second routing part-side portion that includes the third branch part and the fourth branch part, the first routing part-side portion is fitted to the first routing part, 
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833